The defendants demurred to the complaint. The court below overruled the demurrer. The defendant excepted, assigned error and appealed to the Supreme Court. We think the demurrer should have been overruled.
On a demurrer we consider only the sufficiency of the allegations set forth in the complaint. For the purpose of the demurrer the allegations are taken to be true. A demurrer cannot be sustained to a complaint if in any portion or to any extent it presents a cause of action, or if sufficient facts can be fairly gathered therefrom. On this aspect we think the demurrer should have been overruled. The judgment below is
Affirmed.